Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-30, 32, 86-89, drawn to a binding protein comprising four polypeptide chains that form the three antigen binding sites, wherein a first polypeptide chain comprises a structure represented by the formula:
 VL2-L1-VL1-L2-CL [I]
and a second polypeptide chain comprises a structure represented by the formula: 
VH1-L3-VH2-L4-CH1-hinge-CH2-CH3 [II]
and a third polypeptide chain comprises a structure represented by the formula: 
VH3-CH1-hinge-CH2-CH3 [III]
 and a fourth polypeptide chain comprises a structure represented by the formula: 
VL3-CL [IV];
wherein the polypeptide of formula I and the polypeptide of formula II form a cross-over light chain-heavy chain pair;
wherein VH1 and VL1 form a first antigen binding site; 
wherein VH2 and VL2 form a second antigen binding site that binds a CD3 polypeptide, wherein the VH2 domain comprises a CDR-H1 sequence comprising the amino acid sequence of GFTFTKAW (SEQ ID NO:55), a CDR-H2 sequence comprising , classified in C07K16/468; A61K 39/39558; C07K 16/2818; C07K 16/2809; C07K 16/32.

II. Claims 33-36 and 40, drawn to a method of preventing and/or treating cancer in a patient comprising administering to the patient a therapeutically effective amount of at least one binding protein of claim 7, classified in C07K16/468; A61K 39/39558; C07K 16/2818; C07K 16/2809.


III. Claims 51-53, 79-85, drawn to a method for expanding T cells, comprising contacting a T cell with a binding protein comprising four polypeptide chains that form the three antigen binding sites, wherein a first polypeptide chain comprises a structure represented by the formula: 
 VL2-L1-VL1-L2-CL [I]
and a second polypeptide chain comprises a structure represented by the formula: 
VH1-L3-VH2-L4-CH1-hinge-CH2-CH3 [II]

VH3-CH1-hinge-CH2-CH3 [III]
 and a fourth polypeptide chain comprises a structure represented by the formula: 
VL3-CL [IV]
wherein the polypeptide of formula I and the polypeptide of formula II form a cross-over light chain-heavy chain pair; and wherein VH1 and VL1 form a first antigen binding site that binds a CD28 polypeptide; wherein VH2 and VL2 form a second antigen binding site that binds a CD3 polypeptide, wherein the VH2 domain comprises a CDR-H1 sequence comprising the amino acid sequence of GFTFTKAW (SEQ ID NO:55), a CDR-H2 sequence comprising the amino acid sequence of IKDKSNSYAT (SEQ ID NO:56), and a CDR-H3 sequence comprising the amino acid sequence of RGVYYALSPFDY (SEQ ID NO:57), and the VL2 domain comprises a CDR-L1 sequence comprising the amino acid sequence of QSLVHX1INX2X3TY, wherein X1 is E or Q, X2 is A or L, and X3 is Q, R, or F (SEQ ID NO:180), a CDR-L2 sequence comprising the amino acid sequence of KVS (SEQ ID NO:64), and a CDR-L3 sequence comprising the amino acid sequence of GQGTQYPFT (SEQ ID NO:65); and wherein VH3; and VL3 form a third antigen binding site that binds a CD38 polypeptide, classified in C07K16/468; C07K 16/2896; C07K 16/2809; C07K 16/2818.


IV. Claims 54, drawn to a method for expanding virus-specific memory T cells, comprising contacting a virus-specific memory T cell with a binding protein comprising 
 VL2-L1-VL1-L2-CL [I]
and a second polypeptide chain comprises a structure represented by the formula: 
VH1-L3-VH2-L4-CH1-hinge-CH2-CH3 [II]
and a third polypeptide chain comprises a structure represented by the formula: 
VH3-CH1-hinge-CH2-CH3 [III]
 and a fourth polypeptide chain comprises a structure represented by the formula: 
VL3-CL [IV]
wherein the polypeptide of formula I and the polypeptide of formula II form a cross-over light chain-heavy chain pair;
wherein VH1 and VL1 form a first antigen binding site that binds a CD28 polypeptide; wherein VH2 and VL2 form a second antigen binding site that binds a CD3 polypeptide, wherein the Vxa2 domain comprises a CDR-H1 sequence comprising the amino acid sequence of GFTFTKAW (SEQ ID NO:55), a CDR-H2 sequence comprising the amino acid sequence of IKDKSNSYAT (SEQ ID NO:56), and a CDR-H3 sequence comprising the amino acid sequence of RGVYYALSPFDY (SEQ ID NO:57), and the VL2 domain comprises a CDR-L1 sequence comprising the amino acid sequence of QSLVHX1INX2X3TY, wherein X1 is E or Q, X2 is A or L, and X3 is Q, R, or F (SEQ ID NO:180), a CDR-L2 sequence comprising the amino acid sequence of KVS (SEQ ID NO:64), and a CDR-L3 sequence comprising the amino acid sequence of GQGTQYPFT 

V. Claims 57-60 and 63, drawn to a method for treating chronic viral infection, comprising administering to a patient in need thereof an effective amount of a binding protein comprising four polypeptide chains that form the three antigen binding sites, wherein a first polypeptide chain comprises a structure represented by the formula:
 VL2-L1-VL1-L2-CL [I]
and a second polypeptide chain comprises a structure represented by the formula: 
VH1-L3-VH2-L4-CH1-hinge-CH2-CH3 [II]
and a third polypeptide chain comprises a structure represented by the formula: 
VH3-CH1-hinge-CH2-CH3 [III]
 and a fourth polypeptide chain comprises a structure represented by the formula: 
VL3-CL [IV]
wherein the polypeptide of formula I and the polypeptide of formula II form a cross-over light chain-heavy chain pair;
and wherein VH1 and VL1 form a first antigen binding site that binds a CD28 polypeptide; wherein VH2 and VL2 form a second antigen binding site that binds a CD3 polypeptide, wherein the VH2 domain comprises a CDR-H1 sequence comprising the amino acid sequence of GFTFTKAW (SEQ ID NO:55), a CDR-H2 sequence comprising 


VI. Claims 90-114, 116, 125-127, drawn to a binding protein comprising four polypeptide chains that form three antigen binding sites that specifically bind one or more HIV target proteins, wherein a first polypeptide chain comprises a structure represented by the formula: 
 VL2-L1-VL1-L2-CL [I]
and a second polypeptide chain comprises a structure represented by the formula: 
VH1-L3-VH2-L4-CH1-hinge-CH2-CH3 [II]
and a third polypeptide chain comprises a structure represented by the formula: 
VH3-CH1-hinge-CH2-CH3 [III]
 and a fourth polypeptide chain comprises a structure represented by the formula: 
VL3-CL [IV]

wherein VH1 and VL1 form a first antigen binding site; wherein VH2 and VL2 form a second antigen binding site that binds a CD3 polypeptide, wherein the VH2 domain comprises a CDR-H1 sequence comprising the amino acid sequence of GFTFTKAW (SEQ ID NO:321), a CDR-H2 sequence comprising the amino acid sequence of IKDKSNSYAT (SEQ ID NO:322), and a CDR-H3 sequence comprising the amino acid sequence of RGVYYALSPFDY (SEQ ID NO:323), and the VL2 domain comprises a CDR-L1 sequence comprising the amino acid sequence of QSLVHX1INX2X3TY, wherein Xi is E or Q, X2 is A or L, and X3 is Q, R, or F (SEQ ID NO:594), a CDR-L2 sequence comprising the amino acid sequence of KVS (SEQ ID NO:330), and a CDR-L3 sequence comprising the amino acid sequence of GQGTQYPFT (SEQ ID NO:331); and wherein VH3; and VL3 form a third antigen binding site that binds an HIV target protein, classified in C07K16/468; C07K 16/1045; C07K 16/1063; C07K 16/2809.

VII. Claims 117-120, drawn to a method of preventing and/or treating HIV infection in a patient comprising administering to the patient a therapeutically effective amount of at least one binding protein of claim 90, classified in C07K 16/1045; C07K 16/2809.

The inventions are independent or distinct, each from the other because:
I and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to structurally distinct binding proteins comprising functionally and structurally distinct antigen binding sites.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II-V and VII are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to materially distinct methods which differ at least in objectives, method steps, reagents administered, response variables, populations treated, and criteria for success.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and II-V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different the binding protein of Group I can be used for cell function assays or for affinity chromatography.
Inventions VI and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the binding protein of Group VI can be used for cell function assays or for affinity chromatography.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

SPECIES ELECTIONS
Species Election for Group I
A.	This application contains claims directed to the following patentably distinct species of first antigen binding site VH1 and VL1. Elect:
(i) the antigen bound by the first antigen binding site;
(ii) the six SEQ ID NOs for the heavy and light chain CDRs1-3 (claims 3); and
(iii) the corresponding variable domain SEQ ID NOs for VH1 and VL1 (claim 4).

B.	This application contains claims directed to the following patentably distinct species of second antigen binding site VH2 and VL2. Elect:
(i) the six SEQ ID NOs for the heavy and light chain CDRs1-3 (claims 1, 5); and
(ii) the corresponding variable domain SEQ ID NOs for VH2 and VL2 (claim 6).
C.	This application contains claims directed to the following patentably distinct species of third antigen binding site VH3 and VL3. Elect:
(i) the antigen bound by the third antigen binding site (claim 7, 8, or 12);
(ii) the six SEQ ID NOs for the heavy and light chain CDRs1-3 (claims 9, 13); and
(iii) the corresponding variable domain SEQ ID NOs for VH3 and VL3 (claims 10, 14).

D.	This application contains claims directed to the following patentably distinct species of polypeptide chains:
	Elect the four SEQ ID NOs encoding the first, second, third, and fourth polypeptide chains corresponding to the elected first, second, and third binding sites above (claims 11, 15) AND elect the corresponding polynucleotide sequences from claim 88 if applicable.

E.	This application contains claims directed to the following patentably distinct species of linkers:
Elect the linker SEQ ID NOs and length for L1, L2, L3 and L4 (claims 16-20).


F.	This application contains claims directed to the following patentably distinct species of isotype IgG constant and hinge region with mutations:
 	Elect one species from claims 21-27.


The species are independent or distinct because each binding protein is structurally and functionally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.

Species Election for Group II
G.	This application contains claims directed to the following patentably distinct species of first antigen binding site VH1 and VL1. Elect:
(i) the antigen bound by the first antigen binding site;
(ii) the six SEQ ID NOs for the heavy and light chain CDRs1-3; and
(iii) the corresponding variable domain SEQ ID NOs for VH1 and VL1.

H.	This application contains claims directed to the following patentably distinct species of second antigen binding site VH2 and VL2. Elect:
(i) the six SEQ ID NOs for the heavy and light chain CDRs1-3 (claims 1 and 5); and
(ii) the corresponding variable domain SEQ ID NOs for VH2 and VL2 (claim 6).

I.	This application contains claims directed to the following patentably distinct species of third antigen binding site VH3 and VL3. Elect:
(i) the antigen bound by the third antigen binding site (claim 7, 8 (CD38), or 12 (HER2));
(ii) the six SEQ ID NOs for the heavy and light chain CDRs1-3 (claims 9, 13); and
(iii) the corresponding variable domain SEQ ID NOs for VH3 and VL3 (claims 10, 14).

J.	This application contains claims directed to the following patentably distinct species of polypeptide chains:
	Elect the four SEQ ID NOs encoding the first, second, third, and fourth polypeptide chains corresponding to the elected first, second, and third binding sites above (claims 11, 15).

K.	This application contains claims directed to the following patentably distinct species of linkers:
Elect the linker SEQ ID NOs and length for L1, L2, L3 and L4 (claims 16-20).


L.	This application contains claims directed to the following patentably distinct species of isotype IgG constant and hinge region with mutations:
 	Elect one species from claims 21-27.

The species are independent or distinct because each binding protein is structurally and functionally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 33 is generic.

Species Election for Group III
M.	This application contains claims directed to the following patentably distinct species of T cell contacted with the binding protein:
	(i) expresses a chimeric antigen receptor on its cell surface (claim 52); or
	(ii) does NOT express a chimeric antigen receptor on its cell surface (withdraw species claim 52).

N.	This application contains claims directed to the following patentably distinct species of T cell contacted with the binding protein:
	(i) memory T cell (claim 53);
(ii) effector T cell (claim 53);
(iii) neither (i) nor (ii) above (withdraw species claim 53).

O.	This application contains claims directed to the following patentably distinct species of second antigen binding site VH2 and VL2. Elect:
(i) the six SEQ ID NOs for the heavy and light chain CDRs1-3 (claims 51, 81); and
(ii) the corresponding variable domain SEQ ID NOs for VH2 and VL2 (claim 82).

P.	This application contains claims directed to the following patentably distinct species of third antigen binding site VH3 and VL3. Elect:
 (i) the six SEQ ID NOs for the heavy and light chain CDRs1-3 (claim 83); and
(ii) the corresponding variable domain SEQ ID NOs for VH3 and VL3 (claim 84).

Q.	This application contains claims directed to the following patentably distinct species of polypeptide chains:
	Elect the four SEQ ID NOs encoding the first, second, third, and fourth polypeptide chains corresponding to the elected first, second, and third binding sites above (claim 85).

The species are independent or distinct because each binding protein is structurally and functionally distinct. In addition, these species are not obvious variants of each other based on the current record.


Species Election for Groups VI and VII
R.	This application contains claims directed to the following patentably distinct species of second antigen binding site VH2 and VL2. Elect:
(i) the six SEQ ID NOs for the heavy and light chain CDRs1-3 (claim 90 and 94); and
(ii) the corresponding variable domain SEQ ID NOs for VH2 and VL2 (claim 95).

S.	This application contains claims directed to the following patentably distinct species of third antigen binding site VH3 and VL3. Elect:
 (i) the antigen to which the third antigen site binds: gp120, gp41, or gp160 (claim 96);
(ii) the six SEQ ID NOs for the heavy and light chain CDRs1-3 (claim 97); and
(iii) the corresponding variable domain SEQ ID NOs for VH3 and VL3 (claim 98).

T.	This application contains claims directed to the following patentably distinct species of linkers:
Elect the linker SEQ ID NOs and length for L1, L2, L3 and L4 (claims 99-103).


U.	This application contains claims directed to the following patentably distinct species of isotype IgG constant and hinge region with mutations:
 	Elect one species from claims 104-110.

V.	This application contains claims directed to the following patentably distinct species of polypeptide chains:
	Elect the four SEQ ID NOs encoding the first, second, third, and fourth polypeptide chains corresponding to the elected first, second, and third binding site sequences above (claim 111), AND elect the corresponding polynucleotide sequences from claim 127 if applicable.

The species are independent or distinct because each binding protein is structurally and functionally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 90 and 117 are generic.



Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/           Primary Examiner, Art Unit 1642